Case 2:19-cv-00029-LGW-BWC Document 10 Filed 04/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

Christopher Allen Larkin Hill,

Petitioner,
JUDGMENT IN A CIVIL CASE
v. CASE NUMBER: CV219-29
O. BRENT GREEN; and CAMDEN
COUNTY SUPERIOR COURT,
Respondents.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

I Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 17th day of April 2020, adopting the
Report and Recommendation of the Magistrate Judge, Judgment is hereby entered DISMISSING
Hill's § 2254 Petition, and DENIES Hill leave to appeal in forma pauperis and a Certificate of

Appealability. This case stands clos a7

 

Approved by:

 

Seay WOOD, JUDGE,
ED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEROGIA

J Lew \ 24 _wlo John E. Triplett, Acting Clerk
I

Date . Clerk

Candy Aabele

(By) Depéity Clerk

 

GAS Rev 10/1/03
